Citation Nr: 1718269	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  10-36 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for a left ankle sprain with degenerative changes.

2.  Entitlement to a disability rating in excess of 20 percent for right ankle degenerative arthritis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from October 1971 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, but was certified to the Board by the RO in St. Petersburg, Florida.  In the June 2008 rating decision, in pertinent part, the Oakland RO denied disability ratings in excess of 20 percent for a left ankle sprain with degenerative changes and right ankle degenerative arthritis. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his August 2010 substantive appeal (VA Form 9), the Veteran requested an in-person hearing before the Board at an RO.  In a September 2016 letter, VA informed the Veteran that the requested hearing was scheduled for October 2016.  It is not clear from the record whether the Veteran did not attend the hearing or whether it was cancelled at his request.  In an April 2017 letter, VA asked the Veteran to clarify his intentions regarding a hearing and informed him that, if he did not respond within 30 days, the Board would use his "previous selection" in scheduling a hearing.  Because the last clear indication of the Veteran's intent in the record was the hearing request in his August 2010 substantive appeal, the AOJ must schedule him for an in-person hearing.  

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for an in-person hearing at his local RO.  The parties should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails without good cause to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




